1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                ***
9    DARNELL WEBSTER,                                  Case No. 2:18-cv-01512-RFB-VCF
10                      Plaintiff,                                       ORDER
11           v.
12   CLARK COUNTY,
13                    Defendant.
14
15
16          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

17   a county inmate. On August 17, 2018, this Court issued an order denying the application

18   to proceed in forma pauperis, without prejudice, because the application was incomplete.

19   (ECF No. 3 at 1-2). The Court ordered Plaintiff to file a fully complete application to

20   proceed in forma pauperis or pay the full filing fee of $400.00 within thirty days from the

21   date of that order. (Id. at 2). The thirty-day period has now expired, and Plaintiff has not

22   filed another application to proceed in forma pauperis, paid the full filing fee, or otherwise

23   responded to the Court’s order.

24          District courts have the inherent power to control their dockets and “[i]n the

25   exercise of that power, they may impose sanctions including, where appropriate . . .

26   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

27   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

28   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
1    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
2    with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
3    for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
4    F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
5    pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
6    F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
7    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
8    failure to comply with local rules).
9           In determining whether to dismiss an action for lack of prosecution, failure to obey
10   a court order, or failure to comply with local rules, the court must consider several factors:
11   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
12   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
13   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
14   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
15   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
16          In the instant case, the Court finds that the first two factors, the public’s interest in
17   expeditiously resolving this litigation and the Court’s interest in managing the docket,
18   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
19   in favor of dismissal, since a presumption of injury arises from the occurrence of
20   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
21   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
22   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
23   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
24   the court’s order will result in dismissal satisfies the “consideration of alternatives”
25   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
26   F.2d at 1424. The Court’s order requiring Plaintiff to file another application to proceed
27   in forma pauperis or pay the full filing fee within thirty days expressly stated: “IT IS
28   FURTHER ORDERED that if Plaintiff does not timely comply with this order, dismissal of



                                                  -2-
1    this action may result.” (ECF No. 3 at 2). Thus, Plaintiff had adequate warning that
2    dismissal would result from his noncompliance with the Court’s order to file another
3    application to proceed in forma pauperis or pay the full filing fee within thirty days.
4           IT IS THEREFORE ORDERED that this action is dismissed without prejudice
5    based on Plaintiff’s failure to file another application to proceed in forma pauperis or pay
6    the full filing fee in compliance with this Court’s August 17, 2018, order.
7           IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
8    accordingly and close this case.
9
10          DATED: September 30, 2018.
11
12                                                     RICHARD F. BOULWARE, II
                                                       UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
